Bubar v Brodman (2019 NY Slip Op 08296)





Bubar v Brodman


2019 NY Slip Op 08296


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


883 CA 18-01787

[*1]DONNA M. BUBAR, INDIVIDUALLY, AND AS EXECUTRIX OF THE ESTATE OF RAYMOND BUBAR, DECEASED, PLAINTIFF-RESPONDENT,
vRICHARD BRODMAN, M.D., BUFFALO CARDIOTHORACIC SURGICAL, PLLC, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (APPEAL NO. 3.) 


THE TARANTINO LAW FIRM, LLP, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
RICHARD P. VALENTINE, ESQ., P.C., BUFFALO (RICHARD P. VALENTINE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered July 17, 2018. The order, insofar as appealed from, denied in part the motion of defendants Richard Brodman, M.D. and Buffalo Cardiothoracic Surgical, PLLC for summary judgment. 
It is hereby ORDERED that the order insofar as appealed from is unanimously reversed on the law without costs, the motion of defendants Richard Brodman, M.D. and Buffalo Cardiothoracic Surgical, PLLC is granted in its entirety and the complaint is dismissed against those defendants.
Same memorandum as in Bubar v Brodman ([appeal No. 1] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court